Mr. Justice Franco Soto
delivered the opinion of the conrt.
This is an appeal from a decision of the Registrar of Property of Caguas refusing to record a forced sale made by the marshal of Humacao in favor of the appellant.
*605The decision reads as follows:
“The foregoing document, with which another is exhibited, is recorded as to the undivided shares corresponding in the three properties to Antonia Díaz Oriazabala, Marcos, María, Néstor, Juan, Fé-lix, Carmen, Trinidad, Aurora, Felicita and Marcelino Solá Fonta-nez, Eosa María Solá Díaz and Justo Solá de Jesús, as heirs of Gregorio Solá Delgado, as indicated by the note on the margin of the description of each property; the record thereof is refused as to the shares in the said three properties of Marcos, María, Néstor, Juan, Félix, Carmen, Trinidad, Aurora, Felicita and Marcelino Solá Fontanez as heir of Juana Fontanez; and also as to one-fourth of the property marked ‘ B ’ in the deed, for the following reasons: As regards the first part of the refusal, because it appears from the document that the defendants in the action that brought about the forced sale in execution of the judgment are the second wife of Gregorio Sola, Antonia Díaz Solá, and the heirs of Gregorio Solá Delgado, the heirs of Juana Fontanez not having been sued, and it .does not appear whether the debt which gave rise to the action originated during the first wedlock of Gregorio Solá Delgado witli Juana Fontanez, or during Ms second wedlock with Antonia Diaz Oriaza-bala, and the heirs of Juana Fontanez having recorded their shares in the three properties by inheritance from said Juana Fontanez as minors, and it not appearing, that such persons, who are also heirs of Gregorio Sola Delgado, accepted the inheritance of their ancestor Gregorio Solá unconditionally, they can not answer for the obligations of their ancestor with all of their properties, that is, with those not inherited from the said ancestor. And as to the second part of this decision, for the reason that the said -one-fourtli of property ‘B’ is recorded in the name of José Muñoz López, a person distinct from the defendants in whose names the property was sold to Ci-priano Manrique; a cautionary notice being entered in favor of Cipriano Manrique for 120 days at the same pages and volumes appearing in the marginal notes of the description of each property, and the records are entered with the curable defects of failure to accept the sale in lawful form and failure to state the personal status of the defendant heirs of Gregorio Solá Delgado.”
The decision is based on various defects, but the appellant admits that the property marked “B” is recorded “in the name of a person distinct from the heirs of G-regorio *606Solá;” that the sale was not accepted in lawful form, and that the personal status of the defendants was not stated, which limits the controversy in this appeal to the shares corresponding in the three properties to Marcos, Maria, Nestor, Juan, Félix, Carmen, Trinidad, Aurora, Felicita and Marcelino Solá Fontanez, as heirs of Juan Fontanez.
The reasons adduced by the registrar in support of that part of his decision are not entirely clear. On the one hand the registrar seems to maintain that as the ancestor married a second time and the document does not show-that the debt originated during the second wedlock, it was necessary to include in the action the heirs from the first wedlock, or the children of Juana Fontanez, the first wife of the ancestor. This presumption, however, is unfounded, because it follows from the deed of sale that the complaint mentioned the heirs of both marriages. On the other hand the registrar insists in his brief that as the children of the first marriage recorded their shares while minors, they are not responsible for the claim with all of their property, for in accordance with the law the inheritance can not be understood to have been accepted by such minors unconditionally, but with benefit of inventory. However, the registrar does not say that .it appears from the registry that the shares recorded in the names of the said minors proceed from separate property, or that the said shares are not the result of a liquidation of the estate of the first community.
For all of the foregoing reasons the decision must be reversed and record of the forced sale of January 18, 1922,. ordered as to the shares corresponding in the three recorded properties to the heirs Marcos, María, Néstor, Juan, Félix, Carmen, Trinidad, Aurora, Felicita and Marcelino Solá Fon-tanez.

Reversed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.